DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 11,  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gamerith et al (WO 2017173069 A1).
Regarding claim 1, Gamerith et al teaches a system for analyzing a wound fluid (microbial infection indicator devices placed at wound site, Abstract), the system comprising a transparent layer (film on top of reagent layer 2 having clear areas 6,para. (00187), Fig. 2A, 2C), an indicator layer (reagent layer 2, Fig. 2A, para.  (00187), and a membrane layer (wound contacting layer 4,Fig. 2A, para.  (00187), the indicator layer containing a colorimetric or fluorescent indicator reagent for detecting one or more of pH, a nitrite, a protease, an esterase, a reactive oxygen species, a reactive nitrogen species, and a nucleic acid, (at least one indicator for pH or a change in pH, para.  (00181), wherein the membrane layer is impermeable to blood clots and cellular debris and is permeable to wound fluid (fluid wicks via 
Regarding claim 7, Gamerith et al teaches the system of claim 1, wherein the membrane layer is formed of one or more of cellulose, nitrocellulose, methyl cellulose, hydroxypropyl cellulose, hydroxyethyl cellulose, hydroxypropyl methylcellulose, ethyl hydroxyethyl cellulose, carboxymethyl cellulose, cellulose acetate, cellulose acetate butyrate, cellulose acetate propionate, cellulose nitrate nylon, nylon, viscose, cotton, rayon, wool, silk, (poly) hydroxyethyl methacrylate, (poly) hydroxypropyl methacrylate, (poly) glycerol methacrylate, copolymers of hydroxyethyl methacrylate, hydroxypropyl methacrylate, or glycerol methacrylate and methacrylic acid, , naminoacrylate and amino ethacrylate, (poly) vinylpyridine, polyvinyl acetate, polyvinyl alcohol, copolymers of poly 4-vinylacetate and polyvinyl alcohol, hydroxyl modified copolymers of vinyl acetate and vinyl chloride, polyesters and polyurethanes containing at least 10% by weight polyethylene oxide, styrene, methacrylic acid/hydroxyethyl _methacrylate copolymers, methyl methacrylate/methacrylic acid ' copolymers, ethyl methacrylate/styrene/methacrylic acid copolymers, ethyl methacrylate/methyl methacrylate/styrene/methacrylic acid copolymers, or polytetrafluoroethylene (para.  (00109).

Regarding claim 11, Gamerith et al teaches the colorimetric or fluorescent indicator reagent for detecting pH is selected from the group consisting of nitrazine yellow, bromocresol green, chlorophenol red , bromothymol blue, phenol red, thymol blue, methyl red , methyl orange, methyl yellow, propyl red, litmus, phenolphthalein, and a sulfonephthalein indicator. (para.  (00131).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamerith et al in view of Booher (US 2010/0279339).
Regarding claim 2, Gamerith et al is silent to a non-porous base layer, wherein an edge of each of the transparent layer, the membrane layer, and the base layer are joined together.
Booher teach a non-porous base layer (sheet liner 110, Fig. 1-2), wherein an edge of each of the transparent layer, the membrane layer, and the base layer are joined together (sheet liner 110 is printed sheet of release paper coupled to the adhesive 116 adjacent to permeable membrane 118, para.  (0039); permeable membrane 118 does not extend fully to the margins of barrier membrane 114 but is held in place by adhesive 116 used to secure the wound dressing and indicator to the skin, para.  (00271).  It is advantageous to provide  non-porous base layer to remove prior to use to ensure the device is not contaminated prior to use.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the non-porous base layer, wherein an edge of each of the transparent layer, the membrane layer, and the base layer are joined together of Booher to the device of Gamerith to provide the above advantage of ensuring the device is not contaminated prior to use.
Claims 3-4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamerith et al.
Regarding claims 3-4, 9, Gamerith et al teaches the membrane layer is 5 micron to 1.0 mm thick (Claim 4: 0.1 mm to 0.6 mm thick) (Claim 9: 5 micron to 1.0 mm thick) (.1 mm, para.  (00111). Gamerith et al teach the membrane layer is impermeable to blood clots and cellular debris and is permeable to wound fluid (fluid wicks via methylcellulose fibers, or a similar wicking, hydrophilic, capillary or similar material through the wound contact layer 4, para.  (00187)) and the fine needling creating channels in 
In re Boesch (205 USPQ 215) teaches the optimization of a result effective variable is ordinarily within the skill of the art.  A result effective variable is one that has well known and predictable results.  The choice of a pore size is a result effective variable that gives the well known and expected results of providing a selective semipermeable membrane to allow wound fluid but exclude blood clots and cellular debris.  In the absence of a showing of unexpected results, the Office maintains the pore size of pore size of 5 nm to 50 micron, 5 micron to 50 micron (claim 4),5 nm to 50 micron (claim 9) would have been within the skill of the art as optimization of a results effective variable.
Regarding claim 6, Gamerith et al teaches ph indicator 1.5 microliter per 10 mmA2 (equivalent to .015 g/cmA2), para.  (00219).  Gamerith et al fails to specifically teach wherein the colorimetric or fluorescent indicator reagent is present in the indicator layer in an amount of 1 micro-g/cm2 to 1 mg/cm2, Gamerith et al  teaches pipetting the ph indicator (para.  (00218). In re Boesch (205 USPQ 215) teaches the optimization of a result effective variable is ordinarily within the skill of the art.  A result effective variable is one that has well known and predictable results.  The choice of an amount of pH indicator is a result effective variable that gives the well known and expected results of providing a desired colorimetric reaction.   In the absence of a showing of unexpected results, the Office maintains the 1 micro-g/cm2 to 1 mg/cm2 amount of indicator reagent would have been within the skill of the art as optimization of a results effective variable.
Response to Arguments
Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive. Applicants argue that WO2017/173069 fails to teach the pH indicator present in the range of 1ng/cm2 to 1g/cm2.  Applicant points out that there is no basis to equate a volumetric density with a concentration of the pH indicator.  This is not convincing because the amount provided volumetrically by .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Dennis White/Primary Examiner, Art Unit 1798